Citation Nr: 1818455	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-00-414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a disability manifested by neurological symptoms and muscle pain of the upper extremities.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1988 to December 1991, including service in Southwest Asia.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In November 2013, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of this hearing is of record.

In August 2014, the Board remanded the claims for additional development. 

In a March 2018 rating decision, the RO granted service connection for neuralgia of the left and the right lower extremities with a rating of 10 percent each.  As that award represents a full grant of the benefits sought (with regard to the lower extremities), that issue is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

The VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran is a Persian Gulf Veteran.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(d)(2) (2017).

In March 2012, the Veteran was afforded VA examinations for Gulf War conditions, respiratory conditions, peripheral nerves conditions, and heart conditions, with addendum opinions for peripheral nerves and heart conditions by the same VA examiner in October 2016 and December 2017.  These VA examinations and opinions were incomplete, however, as they did not sufficiently address the possible effect of the Veteran's Gulf War exposures on the claimed conditions, and did not sufficiently address the Veteran's statements about his in-service and post-service symptoms and experiences.  

In addition, the VA examinations did not sufficiently address whether the Veteran has an actual diagnosed heart disability, and if so, the etiology.  In the alternative, if there is no diagnosed heart disability, none of the examinations addressed whether the Veteran may have an unexplained cardiac condition or symptoms bringing him under the provisions of 38 C.F.R. § 3.317, for compensation for disability due to undiagnosed illnesses occurring in Persian Gulf War Veterans.  In addition, the Veteran has stated that his heart conditions symptoms may be related to his service-connected lower extremities disabilities.

Therefore new VA examinations are needed to assess the nature and etiology of the Veteran's disabilities. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the diagnosis and etiology of any respiratory disability.  This examination should be conducted by a different examiner than the examiner that conducted the March 2012 examinations.  The Veteran's claims file, including a copy of this REMAND AND THE PRIOR REMAND, and must be made available to and reviewed by the VA examiner.  The examination report must reflect that such a review was undertaken.

After reviewing the file, obtaining a complete medical history of the Veteran's claimed respiratory condition(s), and examining the Veteran, the examiner should provide an opinion as to:

(a)  whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disability, to include COPD and/or pneumothorax, had their clinical onset during active service or are related to any in-service disease, event, or injury.  

(b)  If the Veteran has any additional respiratory-related component or symptom that cannot be attributed to a known diagnostic entity, the examiner must opine as to whether the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf service. 

In providing the above opinions, the examiner must consider the Veteran's testimonry during the November 2013 Board hearing that while in service in Iraq he was exposed to smoke and fumes from burning oil fields and bunkers that were being blown up, that he believes he was exposed to toxins, that he was coughing up blood in Iraq, and that his difficulty breathing began at that time, while in service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  The examiner should not simply state that he or she is unable to offer an opinion without resorting to speculation.

3.  Schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the diagnosis and etiology of any disability manifested by neurological symptoms and muscle pain of the upper extremities, to include neuralgia upper extremities.  This examination should, if possible, be conducted by a different examiner than the examiner that conducted the March 2012 examinations.  The Veteran's claims file, including a copy of this REMAND AND THE PRIOR REMAND, must be made available to and reviewed by the VA examiner.  The examination report must reflect that such a review was undertaken.

After reviewing the file, obtaining a complete medical history of the Veteran's claimed disability manifested by neurological symptoms and muscle pain of the upper extremities, to include neuralgia upper extremities, and examining the Veteran, the examiner should provide an opinion as to:

(a)  whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed neuralgia upper extremities had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(b)  whether the Veteran has any additional diagnosis of a disability manifested by neurological symptoms and muscle pain of the upper extremities and, if so, whether it is at least as likely as not (50 percent or greater probability) that that additional diagnosis had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(c)  If the Veteran has any additional neurological symptoms and/or muscle pain of the upper extremities component or symptom that cannot be attributed to a known diagnostic entity, the examiner must opine as to whether the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf service. 

In providing the above opinions, the examiner must consider the Veteran's November 2013 Board hearing testimony that he was exposed to environmental hazards, including burning oil fields, blown up bunkers, and possible toxins, during his service in Iraq.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  The examiner should not simply state that he or she is unable to offer an opinion without resorting to speculation.

4.  Schedule the Veteran for a VA examination with a cardiologist to determine the diagnosis and etiology of any heart condition.  The Veteran's claims file, including a copy of this REMAND AND THE PRIOR REMAND, must be made available to and reviewed by the VA examiner.  The examination report must reflect that such a review was undertaken.

After reviewing the file, obtaining a complete medical history of the Veteran's claimed heart condition and symptoms, and examining the Veteran, the examiner should provide an opinion as to:

(a)  The examiner is asked to opine whether the Veteran has a current diagnosis for a heart disorder, or has had a diagnosis at any time during the appeal.  

(b)  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's heart disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

(c)  Or, is it at least as likely as not (50 percent probability or more) that the Veteran's heart disorder was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by any of his service-connected conditions, such as his service-connected neuralgia of his lower left and right extremities or posttraumatic stress disorder (PTSD).  

(d)  If the Veteran's heart symptoms cannot be attributed to a known diagnostic entity, the examiner must opine as to whether the condition or symptoms represent an objective indication of a chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf service.

In providing the above opinions, the examiner should address the following:

VA and private treatment records documenting sinus tachycardia, supraventricular tachycardia, arrhythmia and similar symptoms/conditions; palpitations and chest pains; an apparent ablation surgery that reportedly helped but did not resolve the problems; continued complaints of heart symptoms at least as recently as January 2015; and the fact that the Veteran has continued to take a prescribed heart medication, Atenolol.

The examiner is also requested to consider the Veteran's November 2013 Board hearing testimony  regarding his exposure in Iraq to environmental hazards and relating his heard disorder to pain from his extremities (including his service-connected bilateral lower extremities).
 
A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  The examiner should not simply state that he or she is unable to offer an opinion without resorting to speculation.

5.  Thereafter, the AOJ should re-adjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




